Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to correct minor informalities in claim 1 as follows: 
 	In line 5 of claim 1, after “…water and…” delete [compromises], and insert ---comprises---.
	In line 12 of claim 1, delete [compromises]; and insert ---comprises---.
	In claim 1, before “electrolyte”, recited twice in line 12, delete [a]; and insert ---an---
	In line 15 of claim 1, delete [compromises]; and insert ---comprises---.
	In line 17 of claim 1, delete [compromises]; and insert ---comprises---.
 	In line 27 of claim 1, delete [compromises]; and insert ---comprises---.
	In line 41 of claim 1, delete [compromises]; and insert ---comprises---.
 	In line 49 of claim 1, delete [compromises]; and insert ---comprises---.
	In line 53 of claim 1, delete [compromises]; and insert ---comprises---.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be US 20160029639 to DiMascio and CN 204874764 to Chen.
DiMascio teaches a system for manufacturing a chlorine dioxide solution comprising water and electrolyte storage devices (paragraphs 51, 54, 58 – chlorine can be diluted with water), an electrolytic device (1), a reaction device (9) and a chlorine dioxide storage unit (the solution from the reactor is stored for transportation; paragraphs 92, 93, 97). Chen discloses a chlorine dioxide solution generating system comprising a cooling device and a cleaning device connected to the electrolytic device (abstract). 
The closest prior art made of record fails to teach the claimed arrangement of devices. Specifically, wherein the electrolytic device comprises a cooler with a coolant discharge pipe for recycling coolant, and a waste discharge pipe having a pressure valve; wherein the reaction device comprises a pump having an inlet pipe and an outlet pipe; the outlet pipe is configured with a mixer whose inlet is connected to the gas pipe of the electrolytic device; each reaction tank has a first inlet pipe, a second inlet pipe, a first outlet pipe, and a second outlet pipe; the first inlet pipe is connected to the water pipe of the water tank; the second inlet pipe is connected to the outlet pipe of the pump; the first outlet pipe is connected to the inlet pipe of the pump; the first inlet pipe is configured with a pressure valve, and the second inlet pipe, first outlet pipe, and second outlet pipe are respectively configured with pressure valves; wherein each reaction tank 
There was not found a teaching in the prior art suggesting modification of the conventional chlorine dioxide solution generators in order to obtain the features of the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794